ICJ_118_ApplicationGenocideConvention_HRV_SRB_2010-02-04_ORD_01_NA_00_EN.txt.         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


  APPLICATION OF THE CONVENTION
ON THE PREVENTION AND PUNISHMENT
    OF THE CRIME OF GENOCIDE
            (CROATIA v. SERBIA)


         ORDER OF 4 FEBRUARY 2010




               2010
        COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRE| TS,
     AVIS CONSULTATIFS ET ORDONNANCES


   APPLICATION DE LA CONVENTION
POUR LA PRE
          u VENTION ET LA RE
                           u PRESSION
       DU CRIME DE GEu NOCIDE
             (CROATIE c. SERBIE)


       ORDONNANCE DU 4 FE
                        u VRIER 2010

                          Official citation :
   Application of the Convention on the Prevention and Punishment
            of the Crime of Genocide (Croatia v. Serbia),
         Order of 4 February 2010, I.C.J. Reports 2010, p. 3




                       Mode officiel de citation :
    Application de la convention pour la prévention et la répression
              du crime de génocide (Croatie c. Serbie),
       ordonnance du 4 février 2010, C.I.J. Recueil 2010, p. 3




                                             Sales number
ISSN 0074-4441
ISBN 978-92-1-071086-2
                                             No de vente :   974

                                     4 FEBRUARY 2010

                                         ORDER




APPLICATION OF THE CONVENTION ON THE PREVENTION
    AND PUNISHMENT OF THE CRIME OF GENOCIDE
               (CROATIA v. SERBIA)




APPLICATION DE LA CONVENTION POUR LA PRÉVENTION
      ET LA RÉPRESSION DU CRIME DE GÉNOCIDE
               (CROATIE c. SERBIE)




                                       4 FE
                                          u VRIER 2010

                                       ORDONNANCE

               3




                              INTERNATIONAL COURT OF JUSTICE

   2010                                       YEAR 2010
4 February
General List
  No. 118                                   4 February 2010


                     APPLICATION OF THE CONVENTION
                   ON THE PREVENTION AND PUNISHMENT
                       OF THE CRIME OF GENOCIDE
                                        (CROATIA v. SERBIA)




                                                ORDER


               Present : President OWADA ; Vice-President TOMKA ; Judges SHI,
                         KOROMA, BUERGENTHAL, SIMMA, ABRAHAM, KEITH, SEPÚLVEDA-
                         AMOR, BENNOUNA, SKOTNIKOV, YUSUF, GREENWOOD ; Regis-
                         trar COUVREUR.


                   The International Court of Justice,
                  Composed as above,
                  After deliberation,
                  Having regard to Article 48 of the Statute of the Court and to Arti-
               cles 31, 44, 45 and 80 of the Rules of Court,
                  Having regard to the Application filed in the Registry of the Court on
               2 July 1999, whereby the Republic of Croatia instituted proceedings
               against the Federal Republic of Yugoslavia “for violations of the Con-
               vention on the Prevention and Punishment of the Crime of Genocide”,
                  Having regard to the Order dated 14 September 1999, whereby the
               Court fixed 14 March 2000 and 14 September 2000 respectively as the
               time-limits for the filing of the Memorial of the Republic of Croatia and
               the Counter-Memorial of the Federal Republic of Yugoslavia,
                  Having regard to the Order dated 10 March 2000, whereby the Presi-

               4

4        APPLICATION OF GENOCIDE CONVENTION (ORDER 4 II 10)


dent of the Court, at the request of Croatia, extended until 14 Septem-
ber 2000 and 14 September 2001 respectively the time-limits for the filing
of the Memorial and the Counter-Memorial, and to the Order dated
27 June 2000, whereby the Court, at the request of Croatia, extended
those time-limits until 14 March 2001 and 16 September 2002 respec-
tively,
   Having regard to the Memorial of Croatia, filed within the time-limit
as extended,
   Having regard to the preliminary objections to the jurisdiction of the
Court and the admissibility of the Application which were submitted by
the Federal Republic of Yugoslavia within the time-limit fixed for the fil-
ing of the Counter-Memorial, as extended,
   Having regard to the Judgment dated 18 November 2008, in which the
Court found inter alia that, subject to its findings in respect of the second
preliminary objection submitted by the Respondent, it has jurisdiction,
on the basis of Article IX of the Convention on the Prevention and Punish-
ment of the Crime of Genocide, to entertain the Application of Croatia,
   Having regard to the Order dated 20 January 2009, whereby the Court
fixed 22 March 2010 as the time-limit for the filing of the Counter-
Memorial of Serbia,
   Having regard to the Counter-Memorial of Serbia, filed on 4 January
2010 ;
   Whereas the Counter-Memorial contains counter-claims in the form of
the following submissions :
       “On the basis of the facts and legal arguments presented in this
    Counter-Memorial, the Republic of Serbia respectfully requests the
    International Court of Justice to adjudge and declare :
         . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       4. That the Republic of Croatia has violated its obligations under
    the Convention on the Prevention and Punishment of the Crime of
    Genocide by committing, during and after the operation Storm
    in August 1995, the following acts with intent to destroy as such the
    part of the Serb national and ethnical group living in the Krajina
    Region (UN Protected Areas North and South) in Croatia :

    — killing members of the group ;
    — causing serious and bodily or mental harm to members of the
        group ; and
    — deliberately inflicting on the group conditions of life calculated
        to bring about its partial physical destruction.
      5. Alternatively, that the Republic of Croatia has violated its
    obligations under the Convention on the Prevention and Punish-
    ment of the Crime of Genocide by conspiring to commit genocide
    against the part of the Serb national and ethnical group living in

5

5        APPLICATION OF GENOCIDE CONVENTION (ORDER 4 II 10)


    the Krajina Region (UN Protected Areas North and South) in
    Croatia.
       6. As a subsidiary finding, that the Republic of Croatia has vio-
    lated its obligations under the Convention on the Prevention and
    Punishment of the Crime of Genocide by having failed and by still
    failing to punish acts of genocide that have been committed against
    the part of the Serb national and ethnical group living in the Krajina
    Region (UN Protected Areas North and South) in Croatia.

       7. That the violations of international law set out in paragraphs 4,
    5 and 6 above constitute wrongful acts attributable to the Republic
    of Croatia which entail its international responsibility, and, accord-
    ingly,
    (1) that the Republic of Croatia shall immediately take effective
         steps to ensure full compliance with its obligation to punish acts
         of genocide as defined by Article II of the Convention, or any
         other acts proscribed by Article III of the Convention commit-
         ted on its territory before, during and after operation Storm ;
         and
    (2) that the Republic of Croatia shall redress the consequences of its
         international wrongful acts, that is, in particular :

        (a) pay full compensation to the members of the Serb national
            and ethnic group from the Republic of Croatia for all dam-
            ages and losses caused by the acts of genocide ;
        (b) establish all necessary legal conditions and secure environ-
            ment for the safe and free return of the members of the
            Serb national and ethnical group to their homes in the
            Republic of Croatia, and to ensure conditions of their
            peaceful and normal life including full respect for their
            national and human rights ;
        (c) amend its Law on Public Holidays, Remembrance Days
            and Non-Working Days, by way of removing the ‘Day of
            Victory and Homeland Gratitude’ and the ‘Day of Croatian
            Defenders’, celebrated on the 5th of August, as a day of the
            triumph in the genocidal operation Storm, from its list of
            public holidays” ;
   Whereas, at a meeting held by the President of the Court with the repre-
sentatives of the Parties on 3 February 2010, H.E. Ms Andreja Metelko-
Zgombić, Co-Agent of Croatia, indicated that her Government did not
intend to raise objections to the admissibility of the counter-claims for-
mulated in Serbia’s Counter-Memorial, but wished to be able to respond
to the substance of these in a Reply ; whereas Mr. Saša Obradović,
Co-Agent of Serbia, stated that, in that case, his Government wished to file
a Rejoinder ; whereas, at the same meeting, the Co-Agent of Croatia indi-
cated that her Government requested a time-limit of fourteen months in

6

6         APPLICATION OF GENOCIDE CONVENTION (ORDER 4 II 10)


which to prepare its Reply in order to respond to the Counter-Memorial,
including the counter-claims formulated therein ; whereas the Co-Agent
of Serbia considered, for his part, that a time-limit of nine months would
be sufficient to allow each of the Parties to prepare its written pleadings ;
and whereas the Co-Agent of Croatia added that, on the question of
time-limits, her Government left the matter to the Court to decide ;

   Whereas in these proceedings, and taking account of the absence of
objections by Croatia to the admissibility of the above-mentioned counter-
claims, the Court does not consider that it is required to rule definitively
at this stage on the question of whether the said claims fulfil the condi-
tions set forth in Article 80, paragraph 1, of the Rules of Court ;
   Whereas, moreover, the Court considers the filing of a Reply by
Croatia and a Rejoinder by Serbia to be necessary ; whereas it is also
appropriate, in order to ensure strict equality between the Parties, to
reserve the right for Croatia to express its views for a second time in writ-
ing within a reasonable time-limit on Serbia’s counter-claims, in an addi-
tional pleading whose submission may be dealt with in a subsequent
Order ;
   Whereas, in order to protect the rights which third States entitled to
appear before the Court derive from the Statute, the Court instructs the
Registrar to transmit to them a copy of the present Order,
  Directs the submission of a Reply by the Republic of Croatia and a
Rejoinder by the Republic of Serbia, concerning the claims presented by
the Parties ;
  Fixes the following time-limits for the filing of the written pleadings :

    20 December 2010 for the Reply of the Republic of Croatia ;
    4 November 2011 for the Rejoinder of the Republic of Serbia ; and
    Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this fourth day of February, two thousand
and ten, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Republic of
Croatia and the Government of the Republic of Serbia, respectively.

                                            (Signed) Hisashi OWADA,
                                                        President.
                                          (Signed) Philippe COUVREUR,
                                                        Registrar.



7

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071086-2

